raised below, it is not a final order. Therefore, we lack jurisdiction over

                this appeal and
                            ORDER this appeal DISMISSED.



                                                         /                        J.
                                                   Hardesty




                                                                                  J.



                cc: Hon. Douglas Smith, District Judge
                     Justice Law Center
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A